Citation Nr: 0404938	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  99-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for residuals of blood 
poisoning. 

4.  Entitlement to service connection for scars of the right 
arm. 

5.  Entitlement to service connection for scars of the chin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Crowley, Counsel


REMAND

On December 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Take the appropriate steps to obtain 
unit records and morning reports of the 
27th Naval Construction Battalion during 
September 1944.  (The veteran allegedly 
received in-patient treatment in service 
for asthma, arthritis, blood poisoning, 
and laceration scars of the right arm and 
chin IN September 1944 at 27th Naval 
Construction Battalion and the 24th Field 
Hospital and Hospital Transport Ship.)

2.  Take the appropriate steps to 
determine if there are any records in the 
Office of the Surgeon General pertaining 
to the treatment of the veteran in 
September 1944.  If such records exist, 
please obtain them.  A negative response 
should be requested if such records are 
not available or do not exist.

3.  "When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a physician with appropriate expertise to 
determine the nature and etiology of any 
currently present bronchial asthma.  Send 
the claims folder to the examiner for 
review.  The physician should be 
requested to review all material in the 
veteran's claims file, and with respect 
to any currently present bronchial 
asthma, provide an opinion as to whether 
it is at least as likely as not that such 
disorder was present in service and, if 
so, an opinion as to whether such 
disability clearly and unmistakably 
existed prior to service.  If the 
physician concludes that bronchial asthma 
existed prior to service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disability increased in severity during 
service and, if so, the examiner should 
provide an opinion as to whether the 
service increase was clearly and 
unmistakably due to natural progress.  If 
the examiner believes that chronic 
bronchial asthma was not present in 
service, he should provide an opinion as 
to whether it is at least as likely as 
not that the disorder is etiologically 
related to service.  The rationale for 
all opinions expressed should be 
explained.  The claims file must be made 
available to and reviewed by the 
examiner. The examination report is to 
reflect that such a review of the claims 
file was made.  

5.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present arthritis.  The claims folder 
must be made available to the examiner 
for review.  Based upon the examination 
results and the claims folder review, the 
examiner should provide an opinion with 
respect to each arthritic joint of the 
veteran as to whether it is at least as 
likely as not that the disorder is 
etiologically related to in-service 
trauma in a vehicular accident in 
September 1944 or is otherwise 
etiologically related to service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  

6.  The veteran should be afforded a VA 
hematology examination to determine the 
nature and etiology of any currently 
present residuals of blood poisoning.  
The claims folder must be made available 
to the examiner for review.  Based upon 
the examination results and the claims 
folder review, the examiner should 
identify all current residuals of blood 
poisoning and provide an opinion as to 
whether it is at least as likely as not 
that such residuals are etiologically 
related to service.  

A complete rationale should be given for 
all opinions and conclusions expressed.

7.  The veteran should be afforded a VA 
dermatology examination to determine the 
nature and etiology of any currently 
present scars of the veteran's right arm 
and chin.  The claims folder must be made 
available to the examiner for review.  
Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently present scars of the right arm 
and chin are related to in-service trauma 
from a vehicular accident in September 
1944 or are otherwise etiologically 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed."

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


